HOBSON, Acting Chief Judge.
Appellant filed his amended complaint against appellee Blitch and others in four separate counts. Count one alleged that appellee Blitch and one Mr. Ryerson maliciously conspired to defame appellant by accusing him of acts amounting to grand larceny. Count two did not include appel-lee Blitch in its allegations. Count three alleged Blitch libeled the appellant, and count four alleged Blitch slandered the appellant.
After extensive discovery appellee Blitch moved for a summary judgment. One ground therefor was that he was acting as an attorney in the employment of and at the direction of his client at all times material to the allegations of the complaint. The trial judge entered a summary final judgment in favor of appellee Blitch on said ground.
We have examined the record on appeal and find that there is a genuine issue as to the material fact that appellee Blitch was at all times material to the allegations of the complaint acting in the course and scope of his employment as an attorney. Therefore, the final summary judgment is reversed and the cause remanded.
REVERSED and REMANDED.
BOARDMAN and GRIMES, JJ., concur.